 1   Nicholas J. Santoro (Nev. Bar No. 532)
     Jason D. Smith (Nev. Bar No. 9691)
 2   SANTORO WHITMIRE, LTD.
     10100 W. Charleston Blvd., Suite 250
 3
     Las Vegas, NV 89135
 4   Tel: (702) 948-8771 / Fax: (702) 948-8773
     E-mail: nsantoro@santoronevada.com,
 5   jsmith@santoronevada.com
 6   Christopher N. Sipes (admitted pro hac vice)
     Einar Stole (admitted pro hac vice)
 7
     Michael N. Kennedy (admitted pro hac vice)
 8   Megan P. Keane (admitted pro hac vice)
     Eric R. Sonnenschein (admitted pro hac vice)
 9   Alaina M. Whitt (admitted pro hac vice)
     Han Park (admitted pro hac vice)
10   Jordan L. Moran (admitted pro hac vice)
11   COVINGTON & BURLING LLP
     One CityCenter, 850 Tenth Street, NW
12   Washington, DC 20001
     Tel: (202) 662-6000 / Fax: (202) 662-6291
13   E-mail: csipes@cov.com, estole@cov.com,
     mkennedy@cov.com, mkeane@cov.com,
14   esonnenschein@cov.com, awhitt@cov.com,
15   hpark@cov.com, jmoran@cov.com

16   Attorneys for Plaintiffs Amarin Pharma, Inc. and
     Amarin Pharmaceuticals Ireland Limited
17
                               UNITED STATES DISTRICT COURT
18                                  DISTRICT OF NEVADA
19
     AMARIN PHARMA, INC. and AMARIN                          CASE NO.: 2:16-cv-02525-MMD-NJK
20   PHARMACEUTICALS IRELAND LIMITED,
                                                           (Consolidated with 2:16-cv-02562-MMD-
21          Plaintiffs,                                                      NJK)
                                                               ORDER GRANTING
22
     v.                                                      JOINT MOTION FOR TWO-DAY
23                                                        EXTENSION OF DEADLINE TO SUBMIT
     HIKMA PHARMACEUTICALS USA INC., et                          JOINT STATUS REPORT
24   al.,

25          Defendants.
26

27

28

                                                    -1-
 1          Pursuant to the Court’s April 2, 2019 Order (ECF No. 194), Plaintiffs Amarin Pharma,
 2   Inc. and Amarin Pharmaceuticals Ireland Limited (collectively, “Amarin”), Defendants Hikma
 3   Pharmaceuticals USA Inc. and Hikma Pharmaceuticals International Limited (collectively,
 4   “Hikma”) and Defendants Dr. Reddy’s Laboratories, Inc. and Dr. Reddy’s Laboratories, Ltd.
 5   (collectively, “DRL”) in the above-referenced consolidated action were required to submit a joint
 6   status report within seven days of the Court’s Order. Since the Court’s April 2, 2019 Order, the
 7   parties have diligently worked on preparing proposals for the length of trial and the dates on
 8   which the parties are available for trial to be scheduled. As a result, the parties have narrowed
 9   their disputes related to trial length and scheduling, but request additional time to further narrow
10   these disputes. The parties therefore respectfully request a two-day extension—to Thursday,
11   April 11, 2019—of the deadline to submit the Joint Status Report.
12
     DATED: April 9, 2019                              Respectfully submitted,
13

14
     /s/ Jason D. Smith                                /s/ Constance S. Huttner
15   Nicholas J. Santoro (Nev. Bar No. 532)            Michael D. Rounds (Nev. Bar No. 4734)
     Jason D. Smith (Nev. Bar No. 9691)                Ryan J. Cudnik (Nev. Bar No. 12948)
16   SANTORO WHITMIRE, LTD.                            BROWNSTEIN HYATT FARBER
     10100 W. Charleston Blvd., Suite 250              SCHRECK, LLP
17   Las Vegas, NV 89135                               5371 Kietzke Lane
     Tel: (702) 948-8771 / Fax: (702) 948-8773         Reno, NV 89511
18
     Email: nsantoro@santoronevada.com,                Tel.: (775) 324-4100 / Fax: (775) 333-8171
19   jsmith@santoronevada.com                          Email: mrounds@bhfs.com,
                                                       rcudnik@bhfs.com
20   Christopher N. Sipes (admitted pro hac vice)
     Einar Stole (admitted pro hac vice)               Constance S. Huttner (admitted pro hac vice)
21   Michael N. Kennedy (admitted pro hac vice)        Frank D. Rodriguez (admitted pro hac vice)
22   Megan P. Keane (admitted pro hac vice)            Caroline Sun (admitted pro hac vice)
     Eric R. Sonnenschein (admitted pro hac vice)      Beth Finkelstein (admitted pro hac vice)
23   Alaina M. Whitt (admitted pro hac vice)           BUDD LARNER, P.C.
     Han Park (admitted pro hac vice)                  150 John F. Kennedy Parkway
24   Jordan L. Moran (admitted pro hac vice)           Short Hills, NJ 07078
     COVINGTON & BURLING LLP                           Tel: (973) 379-4800 / Fax: (973) 379-7734
25   One CityCenter, 850 Tenth Street, NW              Email: chuttner@buddlarner.com,
26   Washington, DC 20001                              frodriguez@buddlarner.com,
     Tel: (202) 662-6000 / Fax: (202) 662-6291         csun@buddlarner.com,
27   Email: csipes@cov.com, estole@cov.com,            bfinkelstein@buddlarner.com
     mkennedy@cov.com, mkeane@cov.com,
28

                                                    -2-
 1   esonnenschein@cov.com, awhitt@cov.com,           Attorneys for Defendants Dr. Reddy’s
     hpark@cov.com, jmoran@cov.com                    Laboratories, Inc. and Dr. Reddy’s
 2                                                    Laboratories, Ltd.
     Attorneys for Plaintiffs Amarin Pharma, Inc.
 3
     and Amarin Pharmaceuticals Ireland
 4   Limited

 5
     /s/ Eimeric Reig-Plessis
 6   Wayne A. Shaffer (Nev. Bar No. 1519)
     LAXALT & NOMURA, LTD.
 7
     9790 Gateway Drive, Suite 200
 8   Reno, NV 89521
     Tel: (775) 322-1170
 9   Email: wshaffer@laxalt-nomura.com
10   George C. Lombardi (admitted pro hac vice)
11   WINSTON & STRAWN LLP
     35 W. Wacker Drive
12   Chicago, IL 60601
     Tel: (312) 558-5969
13   Email: glombard@winston.com
14   Charles B. Klein (admitted pro hac vice)
15   Claire A. Fundakowski (admitted pro hac vice)
     WINSTON & STRAWN LLP
16   1700 K Street N.W.
     Washington, D.C. 20006
17   Tel: (202) 282-5000
     Email: cklein@winston.com,
18   cfundakowski@winston.com
19
     Eimeric Reig-Plessis (admitted pro hac vice)
20   WINSTON & STRAWN LLP
     101 California Street
21   San Francisco, CA 94111
     Tel: (415) 591-6808
22
     Email: ereigplessis@winston.com
23
     Attorneys for Defendants Hikma
24   Pharmaceuticals USA Inc. and Hikma
     Pharmaceuticals International Limited
25

26                                                               IT IS SO ORDERED.
27

28            April 10, 2019
      Dated: _________________                                   ______________________
                                                                 U.S. District Judge
                                                     -3-
 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on April 9, 2019, I caused true and correct copy of JOINT
 3   MOTION        TO     REQUEST         STATUS       CONFERENCE           REGARDING           TRIAL
 4   SCHEDULING to be filed with the Clerk of the Court using the Court’s CM/ECF system, and
 5   service was thereby effected electronically on the following counsel of record in this matter:
 6
     Laxalt & Nomura, Ltd.
 7
            Wayne A. Shaffer                              Email: wshaffer@laxalt-nomura.com
 8   Winston & Strawn LLP
            George C. Lombardi                            Email:   glombard@winston.com
 9          Charles B. Klein                              Email:   cklein@winston.com
            Claire A. Fundakowski                         Email:   cfundakowski@winston.com
10          Eimeric Reig-Plessis                          Email:   ereigplessis@winston.com
     Locke Lord LLP
11
            Alan B. Clement                               Email:   aclement@lockelord.com
12          Myoka Kim Goodin                              Email:   mkgoodin@lockelord.com
            Nina Vachhani                                 Email:   nvachhani@lockelord.com
13          Jennifer Coronel                              Email:   jennifer.coronel@lockelord.com
14   Attorneys for Defendants Hikma Pharmaceuticals USA, Inc. and Hikma Pharmaceuticals
15   International Limited

16   Brownstein Hyatt Farber Schreck, LLP
           Michael D. Rounds                              Email: mrounds@bhfs.com
17         Ryan James Cudnik                              Email: rcudnik@bhfs.com
     Budd Larner, P.C.
18         Constance S. Huttner                           Email:   chuttner@buddlarner.com
19         Frank D. Rodriguez                             Email:   frodriguez@buddlarner.com
           Caroline Sun                                   Email:   csun@buddlarner.com
20         Beth Finkelstein                               Email:   bfinkelstein@buddlarner.com

21   Attorneys for Defendants Dr. Reddy’s Laboratories, Inc. and Dr. Reddy’s Laboratories, Ltd.
22

23                                                        /s/ Rachel Jenkins
                                                          An employee of Santoro Whitmire
24

25

26

27

28

                                                    -4-
